Quinn, Chief Judge
(concurring in the result):
I concur in the result.
I do so in order to disassociate myself from Section III of the opinion which announces a view — wholly un*430necessary to the decision — that seriously conflicts with this Court’s prior decisions in the area of multiplicity. Heretofore we have left accusers free to allege an offense in as many ways as they, in their discretion, deem advisable, and convening authorities are similarly at liberty to refer such charges for trial. Only when courts-martial have imposed punishment based on several aspects of the same offense have we intervened. United States v McCormick, 3 USCMA 361, 12 CMR 117; United States v Cooper, 2 USCMA 333, 8 CMR 133. Although I am not opposed to reviewing charges upon the basis of an abuse of discretion, in my opinion this is not a proper ease for such review.